Filed 10/29/18                                      Case 18-13678                                                Doc 73



          1
                 2
          2      Scott E. Blakeley (State Bar No. 141418)
                 E-Mail: SEB@BlakeleyLLP.com
          3      Ronald A. Clifford (State Bar No. 246542)
                 E-Mail: RClifford@BlakeleyLLP.com
          4      BLAKELEY LLP
                 18500 Von Karman Ave., Suite 530
          5      Irvine, California 92612
                 Telephone: (949) 260-0611
          6      Facsimile: (949) 260-0613

          7      Proposed Counsel for the
                 Official Committee of Unsecured Creditors of
          8      Versa Marketing, Inc.

          9                                 UNITED STATES BANKRUPTCY COURT

         10                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

         11      In re:                                             Case No. 18-13678

         12      VERSA MARKETING, INC.,
                                                                    Chapter 11
         13
                                     Debtor.
         14                                                          NOTICE OF APPEARANCE AND
                                                                     REQUEST FOR SERVICE OF NOTICES
         15                                                          AND PLEADINGS

         16

         17

         18

         19

         20      TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT, THE UNITED
         21      STATES TRUSTEE AND ALL OTHER PARTIES IN INTEREST:

         22               PLEASE TAKE NOTICE that Blakeley LLP (“BLLP”), proposed counsel for the Official

         23      Committee of Unsecured Creditors of Versa Marketing Inc. (the “Debtor”), hereby requests that all

         24

         25
                      ________________________________________________________________________________________
                        NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PLEADINGS
         26                                                       1
Filed 10/29/18                                       Case 18-13678                                                 Doc 73



          1      notices and papers given or required to be given in this case pertaining to the above-referenced

          2      bankruptcy proceeding be served upon the following:

          3                                           Ronald A. Clifford, Esq.
                                                      Scott E. Blakeley, Esq.
          4                                                Blakeley LLP
                                                 18500 Von Karman Ave., Suite 530
          5                                              Irvine, CA 92612
                                                    Telephone: (949) 260-0611
          6                                          Facsimile: (949) 260-0613
                                                 E-Mail: rclifford@blakeleyllp.com
          7                                        E-Mail: seb@blakeleyllp.com

          8             PLEASE TAKE FURTHER NOTICE that BLLP requests that for all notice purposes, the

          9      above address be included on the master mailing matrix.

         10             PLEASE TAKE FURTHER NOTICE that this Request for Special Notice includes the

         11      notices and papers referred to in Federal Rules of Bankruptcy Procedure 2002, 3017 and 9007,

         12      among others, and also includes, without limitation, notices of any orders, applications, complaints,

         13      demands, hearings, motions, petitions, pleadings or requests, or any other document brought before

         14      the Court in this case, whether formal or informal, whether written or oral, and whether transmitted

         15      or conveyed by mail, delivery, facsimile or otherwise.

         16

         17      Dated: October 29, 2018                            BLAKELEY LLP

         18                                                         By: __/s/Ronald A. Clifford____
                                                                           Scott E. Blakeley
         19                                                                Ronald A. Clifford
                                                                    Proposed Counsel for the Official
         20                                                         Committee of Unsecured Creditors of Versa
                                                                    Marketing Inc.
         21

         22

         23

         24

         25
                     ________________________________________________________________________________________
                       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PLEADINGS
         26                                                      2
